Exhibit 3.1 Document Number 20070295424-15 Filing Date and Time 04/27/2007 1:00 PM Entity Number E0297322007-6 Articles of Incorporation (Pursuant to NRS 78) 1. Name of corporation: AURUM EXPLORATIONS, INC. 2. Resident Agent Name and Street Address: (must be a Nevada address where process may be served) Inc. Plan of Nevada (name) 613 Saddle River Court (Physical Street Address) Henderson (City) Nevada (State) 89011 (Zip Code) 3. Shares: (number of shares corporation authorized to issue) Number of shares with par value: 50,000,000Par value: $.001Number of shares without par value: 4. Names & Addresses of Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional page there is more than 3 directors/trustees) Patrick Mohammed (Name) 10431 Caithcart Rd. (Street Address) Richmond Canada (City) BC (State) V6X1N3 (Zip Code) 5.Purpose:(optional – see instructions) The purpose of this corporation shall be: 6. Names, Address and Signature of Incorporator: (attach additional page there is more than 1 incorporator) Caroline Quigley (Name) /s/ Caroline Quigley (Signature) 26C Trolley Square (Address) Wilmington (City) DE (State) 19806 (Zip Code) 7. Certificate of Acceptance of Appointment of Resident Agent: I hereby accept appointment as Resident Agent for the above named corporation. /s/ Caroline Quigley for Inc. Plan of Nevada (Authorized Signature of R.A. or On Behalf of R.A. Company) April 27, 2007 (Date) Articles of Incorporation
